Filed 4/23/21 P. v. Vargas CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT

 THE PEOPLE,                                                         H048350
                                                                    (Monterey County
           Plaintiff and Respondent,                                 Super. Ct. No. 18CR005670)

           v.

 BENJAMIN TRUJILLO VARGAS,

           Defendant and Appellant.


         Defendant Benjamin Trujillo Vargas appeals from the judgment entered following
his admission that he violated probation. Appointed counsel filed an opening brief
summarizing the case but raising no issues. Counsel notified defendant of his right to file
a supplemental brief on his own behalf and defendant has not done so. Having reviewed
the entire record, we see no arguable appellate issue. We therefore briefly describe the
proceedings and then affirm the judgment. (See People v. Wende (1979) 25 Cal.3d 436,
440–441; People v. Kelly (2006) 40 Cal.4th 106, 110.)
         Defendant pleaded no contest in 2018 to possessing a controlled substance for sale
(Health & Saf. Code, § 11351) and possessing a short-barreled rifle or shotgun (Pen.
Code, § 33215). He was granted probation with conditions including 180 days in county
jail. In February 2020, the District Attorney alleged defendant violated his probation by
smoking marijuana in a public place (in violation of Health and Saf. Code, § 11362.3).
Defendant admitted the violation and the court terminated probation. Defendant was
sentenced to the middle term of three years on the possession for sale count and the
middle term of two years for the firearm possession, to be served concurrently (with 381
days of custody credit). The court imposed a $600 restitution fund fine and, because
probation had been revoked, ordered payment of a previously suspended $600 probation
revocation fine.
       Defendant timely filed a notice of appeal on his own behalf.
                                    DISPOSITION
       The judgment is affirmed.




                                            2
                                 ____________________________________
                                 Grover, J.




WE CONCUR:




____________________________
Greenwood, P. J.




____________________________
Danner, J.




H048350 - The People v. Vargas